      Case 1:18-cr-00234-PLM ECF No. 1 filed 10/30/18 PageID.1 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff,

              vs.

DALE DUWAYNE OTIS, JR.,
                                                                     INDICTMENT
                  Defendant.
_________________________________/

       The Grand Jury charges:

                                            COUNT 1
                                 (Production of Child Pornography)

       On or about April 19, 2018, in Branch County, in the Southern Division of the Western

District of Michigan,

                                     DALE DUWAYNE OTIS, JR.

knowingly employed, used, persuaded, induced, enticed, and coerced a minor to engage in sexually

explicit conduct for the purpose of producing visual depictions of that conduct, which depictions

were produced using materials that had been mailed, shipped, or transported in or affecting

interstate or foreign commerce by any means, including by computer, specifically Defendant used

a three-year-old girl to engage in sexually explicit conduct and took photographs of that conduct

using a Samsung cell phone, Model No. SM-J327P, Serial No. 356964088522641, which was

made in China.


18 U.S.C. § 2251(a), (e)
      Case 1:18-cr-00234-PLM ECF No. 1 filed 10/30/18 PageID.2 Page 2 of 4



                                           COUNT 2
                               (Possession of Child Pornography)

       On or about July 13 or 14, 2018, in Branch County, in the Southern Division of the Western

District of Michigan, and elsewhere,

                                 DALE DUWAYNE OTIS, JR.

knowingly possessed child pornography that involved prepubescent minors, including, but not

limited to, one or more of the images listed below by file name:

   1. “11BE1KKvc.jpg”;

   2. “11BE1KKvd.jpg”;

   3. “11BE1KKvg.jpg”;

   4. “sXLz7NIN.jpg”;

   5. “sXLz7NIP.jpg”; and

   6. “sXLz7NIQ.jpg”.

       Such depictions were produced using materials that had been mailed, shipped, or

transported in or affecting interstate and foreign commerce, including by computer, specifically a

Samsung cell phone, Model No. SM-J327P, Serial No. 356964088522641, which was made in

China; and such depictions were shipped or transported using any means of or facility of interstate

or foreign commerce by any means, including by computer.


18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
18 U.S.C. § 2256(8)(A)
      Case 1:18-cr-00234-PLM ECF No. 1 filed 10/30/18 PageID.3 Page 3 of 4



                                 FORFEITURE ALLEGATION
                                (Production of Child Pornography;
                                 Possession of Child Pornography)

       The allegations contained in Counts 1 and 2 of this Indictment are hereby realleged and

incorporated by reference for the purpose of alleging forfeitures pursuant to 18 U.S.C. § 2253.

       Pursuant to 18 U.S.C. § 2253, upon conviction of an offense in violation of 18 U.S.C. §

2251 or 2252A,

                                  DALE DUWAYNE OTIS, JR.

shall forfeit to the United States of America any visual depiction described in 18 U.S.C. §§ 2251

or 2252A; any matter which contains any such visual depiction that was produced, transported,

mailed, shipped, and received in violation of Title 18, United States Code, Chapter 110; any

property, real or personal, constituting or traceable to gross profits or other proceeds obtained from

the offenses; and any property, real or personal, used or intended to be used to commit or to

promote the commission of the offenses or any property traceable to such property. The property

to be forfeited, as to all counts, includes, but is not limited to a Samsung cell phone, Model No.

SM-J327P, Serial No. 356964088522641.

       If any of the property described above, as a result of any act or omission of the defendant

                 1. cannot be located upon the exercise of due diligence;

                 2. has been transferred or sold to, or deposited with, a third party;

                 3. has been placed beyond the jurisdiction of the court;

                 4. has been substantially diminished in value; or

                 5. has been commingled with other property which cannot be divided without
                    difficulty,

the United States of America shall be entitled to forfeiture of substitute property pursuant to 21

U.S.C. § 853(p), as incorporated by 18 U.S.C. § 2253(b) and by 28 U.S.C. § 2461(c).
     Case 1:18-cr-00234-PLM ECF No. 1 filed 10/30/18 PageID.4 Page 4 of 4




18 U.S.C. § 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)
18 U.S.C. § 2251
18 U.S.C. § 2252A
18 U.S.C. § 2256(8)(A)



                                      A TRUE BILL


                                      __________________________________________
                                      GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DAVIN M. REUST
Assistant United States Attorney
